PER CURIAM.*
Jose Angel Guajardo appeals from his guilty-plea conviction for possession with intent to distribute more than 500 grams of cocaine. Guajardo contends for the first time on appeal that 21 U.S.C. § 841 is unconstitutional in view of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Guajardo acknowledges that his argument is foreclosed by United States v. Slaughter, 238 F.3d 580, 582 (5th Cir.2000), but he seeks to preserve his argument for further review. The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.